DETAILED ACTION
This Office Action is response to the remark filed on 01/25/2021.
Claims 5 and 12 have been canceled.
Claims 1-4, 6-11 and 13-20 are allowed.
Allowable Subject Matter
Claims 1-4, 6-11 and 13-20 are allowed.
The following is an examiner’s statement of reasons for allowed:
For claims 1, 8 and 15, Lee (U.S. 20110268261) disclose when users who share one terminal or a plurality of terminals and one calling number or a plurality of calling numbers use individualized database information to utilize communication services, assigns a user identification number that identifies each of the service users in the same user group, attaches the user identification number to the service identification number in the form of a prefix and a suffix, provides the user identification number as a means whereby both an exchange and a server identify a user by the number inputted by the user when a phone is used; Scott et al. (U.S. 20080242322) disclose methods and devices are presented for sharing contact information amongst wireless communication devices using Short Message Service (SMS) communication; and Yeoum et al. (U.S. 20080186956) disclose if the phone number of the calling UE 220 is shared among a plurality of UEs, the call change request message may be transmitted to any other UE sharing the caller number, not to the calling UE 220.  However, none of the prior art, taken in combination or alone, disclose to generate, based on the first personal profile identification, at least one of an origination number or a destination number for a call to be initiated to a call recipient, the at least one of the origination number or the destination number to include a combination of at least (i) the first personal profile identification corresponding to the first user and (ii) at least one of a phone number 
For claims 2-4, 6-7, 9-11, 13-14 and 16-20, the claims are dependent on claims 1, 8 and 15.  Therefore, the claims are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAI PHUONG whose telephone number is 571-272-7896.  The examiner can normally be reached on Monday-Friday, 8am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/DAI PHUONG/Primary Examiner, Art Unit 2644                                                                                                                                                                                                        Date:  03/13/2021